DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 06/20/2022 is acknowledged.  The traversal is on the ground(s) that Inventions II and III should be examined together with Invention I because no serious search and examination burden between the inventions.  This is not found persuasive because Inventions II and III are method claims which are different statutory classes which requires method steps including a thread-like element which could be different than the thread-like element required in Invention I.  Furthermore, the different statutory classes of the inventions require different diverging searches, and the examiner is not entitled to examine multiple inventions in a single application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/20/2022.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 and 13-16 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 5-9 and 13-17 of copending Application No. 17/190,313 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, “thread-like element” is indefinite because it is unclear what applicant meant by “thread-like” or what a “thread-like” is or looks.  The examiner raises a question if the element is a thread or not.  Regarding claim 6, it is unclear to what structural limitation applicant encompass with the recited language.  It is unclear to what structure from the invention the applicant is referring with the claim.  For example, it is unclear the relationship of the spaced positions of the thread-like element with respect to the cross section and the values shown in the table of the claim.  What the number of layers has to do with the cross section value presented in the table.  Furthermore, in the claim “minimum cross section” is identifies as “(Cr)”, however in the specification “minimum cross section” for the thread-like element is identified as “(Ct)” and as provided in the table from the claim.  It is unclear if the minimum cross section required in the claim and the cross section identified from the table and the specification are the same cross section for the same thread-like element.  Regarding claim 7, the different spaced positions are indefinite.  For example, with respect to second distance, it is unclear the location of the second spacer position.  The issue with respect to the third distance and the third spacer position.  With respect to the table provided, it is unclear what the numbers represents.  The examiner raises the question if the numbers are any measurement of distance, i.e. mm, cm, or what?  Furthermore, in the table, what is the third distance?  With respect to claim 10, the limitations in the claim are repetitive and redundant with the limitations of claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540).

    PNG
    media_image1.png
    730
    456
    media_image1.png
    Greyscale

Claims 1 and 3
Wisner discloses a bundle (13) of tubular and/or rod-shaped glass articles (10) (see column 2 lines 22-30), comprising a longest dimension of the glass articles extending in a first direction of a Cartesian coordinate system, the longest dimension defining a length of the glass articles; a plurality of layers of the glass articles, wherein the glass articles in each layer of the plurality of layers are arranged side by side in a second direction of the Cartesian coordinate system, the second direction being perpendicular to the first direction, and wherein the plurality of layers are arranged side by side in a third direction of the Cartesian coordinate system, the third direction being perpendicular to the first and second directions; and a thread-like element (11) around two of the glass articles in at least one layer of the plurality of layers so that the two glass articles are spaced apart (see figures above).  Wisner discloses the thread-like element are used to flexibly fastened the tubular and/or rod-shaped glass articles with a thread spirally around the articles forming a compact bundle without the possibility of physical contact between the articles (see column 1 lines 50-62).  Wisner does not disclose cross-section measurement of the thread-like element.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread-like elements having any cross section, i.e. cross section between at least 0.5 mm and at most 2.5 mm, as required for a good cushioning and to prevent possible physical contact between the articles when the bundle is formed.
Claim 2
Wisner further discloses the thread-like element is wrapped partially around the two of the glass articles so as to at least partially surrounding the two glass articles (see figures above).
Claim 4
Wisner further discloses the thread-like element is fastened to form a knot (A or B).  Wisner does not specifically disclose an adhesive force of the knot.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knots to have any desired adhesive force, i.e. between about 0.1 and 4.0 N as required to prevent unnecessary movement of the articles when in storage and/or transportation.
Claim 5
Wisner discloses the thread-like element is a tensile strong, supple or flexible material enlaced about and between the glass articles (see column 1 lines 50-62), wherein the thread-like element is sufficiently strong to maintain the glass articles in close proximity to one another (see column 2 lines 45-50).  Wisner does not specifically disclose a tensile elasticity of at least 80 N to at most 700 N.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thread with the required tensile elasticity, i.e. between 80 N to 700 N, providing a sufficiently tensile strong and flexible thread to maintain the glass articles tight enough forming the bundle, but with no breakage of the thread.
Claim 6
Wisner discloses the thread-like element wrapped around the glass articles at different spaced positions along the length of the glass articles (see figure 1 above).  With respect to the cross section value, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have any desired cross section for the thread-like element depending on the thickness and weight of the glass articles that would allow the thread-like element to maintain the bundle without any breaking and/or separation of the glass articles.  
Claim 7
Wisner discloses the plurality of thread-like elements are spaced apart, certain distance, from each other.  Wisner discloses two thread-like elements disposed at different distances from one end and around the glass articles (see figure 1 above).  Wisner does not disclose three thread-like elements.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundle of Wisner including three thread-like elements spaced from each other since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Claim 8
Wisner further discloses the thread-like element comprises a plurality of thread-like elements so that that at each of the plurality of different spaced positions there is a
different one of the plurality of thread-like elements (see figure 1 above).
Claim 15
Wisner further discloses the bundle of glass articles being isolated from physical contact from each other as well as provided with protection from impacts from outside sources (see column 1 lines 36-42).  Wisner does not specifically discloses the distance between the glass articles.  However, Sparschuh discloses a spacer between the glass articles at a position between 20cm and 80cm (see column 5 lines 56-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundle of Wisner having the glass articles with spacers/spaced apart at taught by Sparschuh or at least with the required distance to prevent any contact and possible breakage of the glass articles forming the bundle.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540) as applied to claim 1 above, and further in view of Brancolino (US 6,638,133).
Claims 9 and 10
Wisner further discloses does not disclose the thread-like element comprising between 5 and 20 strands.  However, Brancolino discloses a twelve strand rope comprising plurality of strands with a defined color, and plurality of the strands with another different color forming a decorative design (see column 2 lines 49-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread-like element comprising multiple colored strands as taught by Brancolino for aesthetic purposes forming a thread design in the bundle.  Regarding the limitation of the diameter of each strand, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread having each strand with the desired diameter, i.e. between 0.1mm to 1mm for strength purposes of the strands and therefore the thread-like element.
Claim 11
Wisner discloses the thread-like element is a tensile strong, supple or flexible material enlaced about and between the glass articles (see column 1 lines 50-62), wherein the thread-like element is sufficiently strong to maintain the glass articles in close proximity to one another (see column 2 lines 45-50).  Sparschuh discloses a thread is understood as a thin item twisted from fibers or strips of material (see column 3 lines 64-65).  Winser and Brancolino discloses the strands are twisted to form the thread.  Winser and Brancolino does not disclose how the strands are twisted.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread-like element with any desired winding depending on the desired strength of the and tightness of the thread-like element. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540) as applied to claim 1 above, and further in view of Noll (3,802,987).
Claims 12-14
Wisner further discloses the thread-like element comprising rubber, fibrous or plastic material (see column 2 lines 12-19).  Wisner does not specifically discloses the type of rubber or plastic material used for the thread.  However, Noll discloses frangible articles (12)separated by thread-like elements (14) made from flexible polymer material comprising polyethylene, polyamide, polyester (see column 2 lines 62-68).  According to Applicant’s specification, the required materials has required surface energy and the required Young’s modulus (see [0075]-[0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread-like element comprising any of the materials disclosed by Noll since thread-like elements made from these plastic materials are well-known and common in the art.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540) as applied to claim 1 above, and further in view of Feudner (US 2017/0174403).
Wisner does not disclose a pallet having the plurality of layers.  However, Feudner discloses a bundle of articles placed and supported by a pallet is a known feature for moving from the ground and transporting from one location to another the articles (see [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundle of Wisner provided in a pallet as taught by Feudner for moving and transportation purposes of the bundle of glass articles.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736